In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
JENNIFER TOOLE,                      *
                                     *      No. 15-816V
                  Petitioner,        *      Special Master Christian J. Moran
                                     *
v.                                   *      Filed: May 10, 2017
                                     *
SECRETARY OF HEALTH                  *      Attorneys’ fees and costs.
AND HUMAN SERVICES,                  *
                                     *
                  Respondent.        *
*********************
Michael A. Baseluos, Baseluos Law Firm, San Antonio, TX, for Petitioner;
Linda S. Renzi, U.S. Department of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       After receiving compensation through the Vaccine Program, Jennifer Toole
filed a motion for attorneys’ fees and costs. Ms. Toole is awarded $25,972.54.

                                        *      *       *

       Ms. Toole alleged that the influenza vaccine caused her to suffer a shoulder
injury related to vaccine administration. Ms. Toole was awarded compensation
based on the parties’ stipulation. Decision, filed Mar. 30, 2017, 2017 WL
1438492.

       On April 13, 2017, Ms. Toole filed the pending motion for attorneys’ fees
and costs. Ms. Toole requested $25,433.90 in attorneys’ fees and $34.50 in
attorneys’ costs. Additionally, pursuant to General Order No. 9, Ms. Toole states
       1
         The E-Government Act, 44 § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
that she incurred costs in the amount of $504.14 in pursuit of this litigation. On
April 20, 2017, the Secretary filed a response to Ms. Toole’s application. The
Secretary stated that the case met the statutory requirements for an award of
attorneys’ fees and costs recommending the undersigned exercise discretion in
determining a reasonable award. Resp’t’s Resp. at 2-3.

      The matter is now ripe for adjudication.

                                     *      *     *

      Because Ms. Toole received compensation, she is entitled to an award of
reasonable attorneys’ fees by right. 42 U.S.C. § 300aa−15(e).

       The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate . . . by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348.

        Ms. Toole requests compensation for her attorney, Mr. Michael Baseluos,
who is located in San Antonio, TX. Mr. Baseluos billed $257 per hour for 2015,
$265 per hour for 2016, and $275 per hour for 2017. Additionally, Mr. Baseluos
billed a paralegal rate of $90 per hour for 2015 and $125 per hour for 2016. Some
of these rates have previously been awarded. See Depena v. Sec’y of Health &
Human Servs., No. 13-675, 2017 WL 1476240 (Fed. Cl. Spec. Mstr. Mar. 30,
2017). Although Depena compensated paralegal work Mr. Baseluos performed at
the requested rate of $90 per hour, the proposed paralegal rate in this case is $125
per hour, which is an increase of $35 per hour. Nevertheless, the rate of $125 per
hour is reasonable because a 2014 Texas State Bar survey indicated that the
median billing rate for paralegals in San Antonio was $121 per hour.2 The
Secretary did not directly challenge any of the requested rates as unreasonable.
These proposed rates are accepted as reasonable.

      2
         State Bar of Texas, Department of Research and Analysis, 2014 Paralegal Division
Compensation Survey, available at
https://www.texasbar.com/AM/Template.cfm?Section=Demographic_and_Economic_Trends&T
emplate=/CM/ContentDisplay.cfm&ContentID=27563.
                                            2
       The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable. In light of the Secretary’s lack of objection, the undersigned has
reviewed the fee application for its reasonableness. See Shea v. Sec’y of Health &
Human Servs., No. 13-737V, 2015 WL 9594109, at *2 (Fed. Cl. Spec. Mstr. Dec.
10, 2015) (“special masters are not obligated to evaluate an attorney’s billing
records on a line-by-line basis in making the reasonableness determination . . . and
certainly need not do so when Respondent has not attempted to highlight any
specific alleged inefficiencies”).

       Ms. Toole states that tasks which are paralegal in nature were billed
accordingly. After reviewing the invoices, two tasks were billed at a paralegal
rate. See Pet’r’s Mot., at exhibit A. Arguably other tasks performed could have
been billed at a paralegal rate (“Draft/revise notice of filing and exhibit list and file
same” “Draft/revise notice of intent to remain in program and file same”
“Draft/revise notice of filing on petitioner fact affidavit and file same”). The
timesheets are otherwise sufficiently detailed, well-documented, and appear
reasonable.

       In addition to seeking attorneys’ fees, Ms. Toole also seeks an award of
costs. The costs incurred were for mailings and are reasonable, documented, and
awarded in full.

         Consequently, Ms. Toole is awarded the full amount of attorneys’ fees and
costs.

                                     *      *      *

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§15(e). The undersigned finds $25,468.40 ($25,433.90 in fees and $34.50 in costs)
to be a reasonable amount for all attorneys’ fees and costs incurred. Ms. Toole is
awarded $504.14 for costs personally incurred. The undersigned GRANTS the
petitioner’s motion and awards $25,972.54 in attorneys’ fees and costs. This shall
be paid as follows:

   a. A lump sum of $25,468.40, in the form of a check made payable to
      petitioner and petitioner’s attorney, Michael A. Baseluos, of Baseluos
                                            3
       Law Firm, for attorneys’ fees and other litigation costs available under
       42 U.S.C. § 300aa-15(e).

   b. A lump sum of $504.14, in the form of a check made payable to
      petitioner, Jennifer Toole, for litigation related costs.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.3

       IT IS SO ORDERED.

                                                    S/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       3
          Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint
filing of notice renouncing the right to seek review.
                                                4